TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00144-CV


                                        G. C., Sr., Appellant

                                                  v.

                 Texas Department of Family and Protective Services, Appellee




         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
  NO. C-09-0016-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                             ORDER


PER CURIAM

               Appellant G. C., Sr. filed his notice of appeal on February 25, 2013. The appellate

record was complete April 1, 2013, making appellant=s brief due April 22, 2013. To date, appellant=s

brief has not been filed.

               Recent amendments to the rules of judicial administration accelerate the final

disposition of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a),

available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180

days for court’s final disposition). The accelerated schedule requires greater compliance with

briefing deadlines. Therefore we order counsel to file appellant=s brief no later than May 10, 2013.

If the brief is not filed by that date, counsel may be required to show cause why she should not be

held in contempt of court.

               It is ordered on April 25, 2013.


Before Chief Justice Jones, Justices Goodwin and Field